Citation Nr: 9918660	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  93-11 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for cervical spine 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an effective date earlier than February 7, 
1992, for the assignment of a 20 percent rating for lumbar 
disc disease.

4.  Entitlement to an effective date earlier than February 7, 
1992, for the assignment of a 10 percent rating for cervical 
spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
October 1987; his discharge certificate reflects that he also 
had eight years and eleven months of prior active service. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  Thereafter, the veteran's file was transferred to 
the VA Regional Office (RO) in Chicago, Illinois.  In March 
1999, a Video Conference hearing was conducted by the 
undersigned Member of the Board. 


REMAND

The Board notes that, during the time period relevant to the 
veteran's appeal, he has lived in a number of states, 
including Louisiana and Illinois, and has, presumably, 
received outpatient treatment in response to each of his 
service-connected disabilities at a number of VA Medical 
Centers.  In addition, based on his testimony at the above-
cited March 1999 personal hearing, the veteran is apparently 
continuing to receive treatment under VA auspices through the 
present time.  However, inasmuch as it is unclear precisely 
where the veteran has received VA treatment over the course 
of the duration implicated in this appeal, and since the only 
evidence of VA origin of record pertains to formal VA 
compensation examinations, the Board is of the view that 
pertinent development, as specified in greater detail below, 
to facilitate the acquisition of any/all outstanding VA 
treatment records, should be accomplished before any related 
appellate disposition is prepared.  The Board also notes 
that, at his March 1999 hearing, the veteran referred to 
impending pertinent treatment to be rendered him by "Dr. 
Landau", which physician was reportedly affiliated with 
"Barnes Jewish Hospital" in St. Louis, Missouri.  
Appropriate development to procure any clinical records which 
may exist relative to the foregoing treatment is, 
accordingly, specified below.  

The Board further observes that, in a statement dated in 
December 1998, the veteran's representative, on the veteran's 
behalf, asserted entitlement to a total rating based on 
unemployability due to service-connected disabilities (TDIU).  
Further development pertaining to such claim is, therefore, 
specified below.

The Board additionally notes that, at least based on the 
record presently in its possession, the veteran has not been 
formally examined by VA, with respect to either service-
connected disability for which an increased rating is 
currently asserted on appeal, since 1992.  Given the 
foregoing, and inasmuch as there is uncertainty as to the 
present severity of either disability, the Board is of the 
view that related examination by VA (to include pertinent 
opinion bearing on the veteran's pending claim for a TDIU, in 
accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)) 
should be accomplished before any related appellate 
disposition is made.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to specify (1) each VA 
medical facility at which he has been 
afforded treatment, relative to either 
service-connected disability for which an 
increased rating is presently sought on 
appeal, since 1990; and (2) provide the 
full name of "Dr. Landau" as well as 
the address of his practice and the 
approximate date(s) on which the veteran 
was treated by him.  Thereafter, in light 
of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified orthopedist, if 
available, to determine the current 
severity of his service-connected lumbar 
disc disease and service-connected 
cervical spine disability.  Findings 
bearing on the extent of any ascertained 
weakness, relative to the lumbar and 
cervical spinal segments, as well as 
range of motion and any accompanying 
pain, to specifically include any 
functional loss due to pain, are 
essential, and the examiner should also 
note whether the clinical evidence is 
consistent with the severity of any pain 
reported by the veteran, and further 
comment whether either above-cited spinal 
segment exhibits weakened movement or 
excess fatigability.  In addition, the 
examiner should comment generally as to 
what extent (if any) the veteran's two 
above-cited service-connected 
disabilities impact his ability to engage 
in more than marginal employment.  Any 
special diagnostic studies deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue listed on the 
title page; and adjudicate the above-
cited recently asserted claim for a TDIU.

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, including the RO's disposition of 
the above-addressed recently asserted 
claim for a TDIU, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




